Citation Nr: 0111943	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  95-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from December 1973 to February 
1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied 
entitlement to vocational rehabilitation subsistence 
allowance.  The Board also denied this claim in a decision of 
June 1998.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court) which issued a 
memorandum decision on this matter in August 1999.  The Court 
vacated the Board's June 1998 decision and remanded the claim 
for further development by the VA.  Specifically, the Court 
ordered that a statement of the case (SOC) be prepared on the 
issue of whether new and material evidence had been presented 
to reopen a claim for service connection for a psychiatric 
disability.  In November 2000, the Board remanded this case 
to the RO so that such action could be completed.  The case 
has now returned for appellate consideration.


FINDINGS OF FACT

1.  A SOC was issued to the veteran's last known address in 
mid-November 2000 regarding the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disability.

2.  The veteran has not filed a timely substantive appeal 
regarding the denial of his request to reopen his previously 
denied claim for service connection for a psychiatric 
disability.

3. The veteran does not have a service-connected disability.

4.  In order to be eligible for Chapter 31 vocational 
rehabilitation benefits, the veteran must have a compensable 
service-connected disability.


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction over the issue 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (2000).

2.  The veteran has failed to state a claim of entitlement to 
vocational rehabilitation subsistence allowance under the 
provisions of Chapter 31, Title 38, United States Code, for 
which relief may be granted.  38 U.S.C.A. §§ 3101, 3102 (West 
1991 & Supp. 2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that its initial mailing of the October 2000 
remand was returned as undeliverable.  A review of the 
address used indicates that it failed to list the veteran's 
prisoner identification number.  This oversight was 
discovered in December 2000 and the remand was issued to the 
correct address.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); see also 38 U.S.C. § 5103 [Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000)].

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

As noted in the introduction, the Court ruled in August 1999, 
that VA did not send the veteran a SOC regarding the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  It was found by the Court that the veteran had 
filed a timely notice of disagreement (NOD) to a December 
1994 letter from the RO regarding the denial of the veteran's 
request to reopen this claim.  Therefore, the Court held that 
this issue had remained open since that time and this issue 
was inextricably intertwined with the issue of entitlement to 
vocational rehabilitation subsistence allowance under Chapter 
31.

The RO issued the veteran the required SOC on November 15, 
2000, and it appears that this SOC was sent to the veteran's 
latest address as reported in his letter of September 2000.  
In both the Board's remand of October 2000 and in the cover 
letter to the November 2000 SOC, the veteran was informed on 
the importance of his submission of a timely substantive 
appeal in order to perfect his appeal to the Board.  The 
November 2000 cover letter indicated that instructions on 
filing a timely substantive appeal were contained in the 
enclosed VA Form 9.

According to 38 C.F.R. § 20.200, an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.  In order for a substantive appeal to be 
considered timely, it must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  See also 38 U.S.C.A. § 7105.

In light of the Court's holding, the last RO denial of the 
veteran's claim for service connection for a psychiatric 
disability was issued by letter in December 1994.  As noted 
above, a SOC on this issue was sent to the veteran on 
November 15, 2000.  There has been no timely response from 
the veteran regarding this issue since the date of the SOC.  
As it has been more than one year since the veteran's 
notification of the denial of this claim, and more than sixty 
days since the issuance of the SOC, the veteran has failed to 
submit a timely substantive appeal.  Thus, he has not 
perfected this issue for review by the Board and the Board 
does not have jurisdiction to rule on this issue.  Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) ("absent an NOD [Notice of 
Disagreement], an SOC [Statement of the Case] and a Form 1-9 
[substantive appeal], the BVA was not required--indeed, it 
had no authority--to proceed to a decision") (citation 
omitted).

The appeal is denied for lack of jurisdiction.

II.  Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.

The veteran had active service from December 1973 to February 
1975.  He currently has no service-connected disability.

In order to be eligible for a program of rehabilitation 
services under Chapter 31, a veteran must first have a 
service-connected disability that is evaluated as at least 20 
percent disabling.  38 U.S.C.A. §§ 3101, 3102 (West 1991 & 
Supp. 2000).  In the instant case, the veteran does not have 
any service-connected disability.  Thus he does not meet the 
basic prerequisite legal criteria for Chapter 31 benefits.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Under the circumstances of this 
case, the law is controlling and mandates that the veteran is 
not entitled to VA vocational rehabilitation benefits under 
the provisions of Chapter 31 of Title 38, United States Code.  
Absent a service-connected disability, the Board must find 
that the veteran is not entitled to benefits under Chapter 
31, Title 38 United States Code.  The benefits sought on 
appeal are accordingly denied because the veteran does not 
meet the basic legal criteria for entitlement for VA 
vocational rehabilitation services.

The Board notes that the veteran argues that he should be 
service-connected for psychiatric disorder, and that if he 
were so service-connected he would warrant entitlement to 
benefits under Chapter 31.  However, as noted above, the 
issue of entitlement to service connection for a psychiatric 
disorder is not now for appellate consideration, and hence, 
the Board may take no action because it has no jurisdiction 
to decide this issue. 

The veteran submitted contentions directly to the Court in 
April 1999.  These contentions are similar to those he had 
previously presented to the Board.  In effect, he has argued 
that his current physical and psychiatric disabilities are 
the result of his military service.  He contends that these 
disorders have been denied service connection because VA has 
failed in its duty to assist him in obtaining pertinent 
service medical records.  As noted above, there are no issues 
regarding service connection properly before the Board at the 
present time.  In addition, the veteran's service medical 
records are not pertinent to his current claim for 
entitlement to vocational rehabilitation subsistence 
allowance under Chapter 31.  This issue, in light of the 
current facts, must be denied as a matter of law irregardless 
of what information is contained in the veteran's service 
medical records.  Therefore, development under the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is not warranted.


ORDER

As the Board lacks jurisdiction over the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a psychiatric disability, this 
issue is dismissed.

The claim for entitlement to vocational rehabilitation 
subsistence allowance under the provisions of Chapter 31, 
Title 38, United States Code, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

